Citation Nr: 0123012	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  97-13 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for diabetes mellitus.  

3.  Entitlement to service connection for heart disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from January 1951 to 
September 1953.  

This appeal arises from a September 1996 rating action 
entered by the aforementioned VA regional office (RO).  The 
matter regarding varicose veins was perfected for appeal in 
March 1997, and the claims concerning diabetes and heart 
disease were perfected for appeal in August 1999.  In June 
2001, the veteran and his wife appeared at a hearing 
conducted by the undersigned at the RO.  A transcript of that 
hearing was associated with the file, and the matter was 
subsequently forwarded to the Board of Veterans' Appeals 
(Board) in Washington, DC.  

In addition to the foregoing, the Board notes that at the 
hearing conducted in June 2001, the veteran discussed the 
onset of pes planus in service.  This may be construed as 
raising a claim for service connection for that disability.  
Since, however, that matter has not been developed on appeal, 
and it is not inextricably intertwined with the issues that 
are on appeal, it is not properly before the Board at this 
time.  Therefore, rather than further addressing that claim 
in this decision, it will be referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  Varicose veins were not diagnosed in service or for many 
years thereafter, and the information and evidence of record 
does not establish that the veteran suffered from varicose 
veins in service.   

2.  Varicose veins have not been associated by competent 
medical evidence with service.  

3.  Diabetes mellitus was not diagnosed in service or for 
many years thereafter, and the information and evidence of 
record does not establish that the veteran suffered from 
diabetes mellitus in service, or that diabetes mellitus or 
symptoms of diabetes mellitus was manifested during the first 
year after service.  

4.  Diabetes mellitus has not been associated by competent 
medical evidence with service.  

5.  Heart disease was not diagnosed in service or for many 
years thereafter, and the information and evidence of record 
does not establish that the veteran suffered heart disease in 
service, or that heart disease or symptoms of heart disease 
was manifested during the first year after service.

6.  Heart disease has not been associated by competent 
medical evidence with service.


CONCLUSIONS OF LAW

1.  Varicose veins were not incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

2.  Diabetes mellitus were not incurred in service, nor may 
it be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).

3.  Heart disease was not incurred in service, nor may it be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 1991 and Supp. 2001); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2000), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, but after the case was last 
adjudicated by the RO, the Veterans' Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  This legislation is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), and it essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim.  The law also provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  There are 
also new notification provisions contained in this law, which 
require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  Regulations 
implementing the VCAA are now published at 66 Fed. Reg. 
45620, 45630-32 (August 29, 2001) to be codifed at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.

In this case, the Board finds that the veteran is not 
prejudiced by its consideration of his claims pursuant to 
this new legislation and implementing regulations insofar as 
VA has already met all notice and duty to assist obligations 
to the veteran that they set forth.  In essence, the veteran 
in this case has been notified as to the law and regulations 
governing entitlement to service connection and has by the 
September 1996 rating action and statements of the case, been 
advised of the evidence which would substantiate these 
claims, and that evidence which has been considered in 
connection with his appeal.  Moreover, at the time the 
veteran initiated the claims out of which this appeal arose, 
his service medical records had already been associated with 
the claims file, and the file already contained records 
establishing the current presence of the claimed 
disabilities.  The veteran has not identified any other 
source from whom any further relevant information could be 
obtained, and as such, it may be concluded that VA's 
obligation to obtain any other records in this case has been 
satisfied.  In addition, and as will be explained below in 
the body of this decision, the information and evidence of 
record does not establish that the veteran suffered the 
claimed disabilities in service, or that he had either 
diabetes or heart disease or symptoms of these diseases 
manifested during the first post service year.  Accordingly, 
a medical examination or opinion is not warranted in this 
case. 

As stated, since the requirements of the VCAA have been 
satisfied, the veteran will not be prejudiced as a result of 
the Board deciding this appeal without first affording the RO 
an opportunity to consider the claims anew in light of the 
VCAA and its implementing regulations, or without first 
affording the veteran opportunity to respond to the new 
regulatory language.  A remand for the RO to consider this 
law or to have the veteran respond to the new legal criteria 
would serve no useful purpose, but would only delay 
resolution of the veteran's claims.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Turning to the merits of this appeal, it is observed that to 
establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309.  Service connection for diabetes mellitus, and 
cardiovascular-renal disease may be presumed if either became 
manifest to a degree of 10 percent disabling during the 
veteran's first year after separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. § § 3.307, 3.309.   

The veteran in this case contends that although he was not 
diagnosed to have any of the disabilities for which service 
connection is sought until the 1970's, he believes the 
symptoms of the claimed disabilities were first shown in 
service.  Accordingly, he maintains that service connection 
for the claimed disabilities is warranted.  

In light of the veteran's contentions, the pertinent evidence 
in this case primarily consists of the veteran's service 
medical records, together with private and VA medical records 
dated in 1974.  Insofar as these records do not show any 
diagnosis of the claimed disabilities until the 1970's, 
(specifically 1971 for diabetes mellitus according to the 
history noted in a 1974 VA examination report, and 1974 for 
heart disease and varicose veins), they are consistent with 
the veteran's contentions.  Likewise, insofar as this 
evidence does not show any diagnosis for the claimed 
disabilities in service, they are consistent with the 
veteran's contentions.  

In regards to the veteran's service records, the Board notes 
that the veteran was seen in 1952 for complaints of chest 
pain/heart area pain.  At that time, however, there was no 
diagnosis of heart disease, and an electrocardiogram was 
normal.  There was no suggestion in these records that this 
was considered the onset of some heart pathology, and when 
examined in connection with his discharge from service in 
1953, the veteran's heart was specifically noted to be normal 
upon clinical evaluation.  

As to diabetes, the veteran's service records show that a 
July 1953 urinalysis was "neg[ative]" for sugar and when 
examined in connection with his discharge from service in 
September 1953, the endocrine system was normal upon clinical 
evaluation.  Similarly, the veteran's service records do not 
reflect the presence of any varicosities and his discharge 
examination report reflected that the clinical evaluation of 
the veteran's vascular system, (which specifically included 
varicosities), was normal.  

Under the foregoing circumstances, it cannot be concluded 
that any of the claimed disabilities were manifested in 
service, or with respect to heart disease and diabetes, 
within one year of the veteran's discharge from service.  
Although the veteran may contend that he exhibited symptoms 
of these disabilities in service, the absence of any relevant 
diagnosis in service, as well as the absence of any pertinent 
diagnosis for approximately 20 years after service, supports 
the contrary conclusion that the claimed disabilities were 
not present in service.  

In reaching this conclusion, the Board acknowledges that the 
veteran may sincerely believe that the onset of the claimed 
disabilities was demonstrated by symptoms he had in service.  
Similarly, the Board acknowledges that that veteran may 
credibly relate symptoms he experienced at various times in 
his life.  On the other hand, however, to credibly opine that 
particular symptoms are a manifestation of a particular 
disease process requires medical expertise.  See Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  The veteran is not 
shown to possess such medical expertise, and therefore, his 
opinions in this regard do not carry any evidentiary weight.  
Further, the veteran has not indicated that any of those 
treating him over the years have held the opinion that any 
symptoms he manifested in service were attributable to any 
claimed disability or that any claimed disability is related 
to service.  Moreover, he has failed to identify any other 
competent source from whom such opinions might be obtained.  

Under the foregoing circumstances, the Board must conclude 
that the information and evidence of record fails to 
establish that the veteran suffered the claimed disabilities 
in service.  Similarly, since there is no competent evidence 
that identifies any symptom the veteran may have experienced 
in his first post service year as attributable to heart 
disease or diabetes mellitus, there is no basis for 
concluding that these diseases were manifested during that 
period.

In summary, the evidence in this case fails to show the 
presence of any of the claimed disabilities until 
approximately 20 years after the veteran's time in service, 
and no competent evidence has been identified associating any 
of the claimed disabilities to service.  Accordingly, it is 
the Board's conclusion that a basis upon which to establish 
service connection for either varicose veins, diabetes 
mellitus or for heart disease has not been presented.  The 
preponderance of the evidence is against these claims, and 
therefore, the veteran's appeal must be denied.   


ORDER

Service connection for varicose veins is denied.  

Service connection for diabetes mellitus is denied.  

Service connection for heart disease is denied.  


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

